—Order unanimously affirmed with costs. Memorandum: Plaintiff commenced this action to recover for personal injuries and wrongful death resulting from the exposure of plaintiffs decedent to asbestos-containing products manufactured and distributed by the pre*1003decessor of Master Builders, Inc. (defendant). Supreme Court properly denied the motion of defendant for summary judgment dismissing the complaint against it. Defendant failed in the first instance to establish that its product could not have contributed to the causation of the injury and death of plaintiffs decedent (see, Reid v Georgia-Pacific Corp., 212 AD2d 462, 463; cf., Comeau v Grace & Co., 216 AD2d 79, 80). (Appeal from Order of Supreme Court, Erie County, Kane, J. — Summary Judgment.) Present — Green, J. P., Pigott, Jr., Balio and Fallon, JJ.